DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 08/11/2021. Claims 11-12 and 14-32 are currently pending, and claims 1-10 and 13 have been cancelled by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (as disclosed in Applicant’s Specification), and  Molitch-Hou (“Sculpity’s Flex Flees Filament in Favour of Pellets”, 23 May 2014) and Clark (US Patent 5786598).

Regarding Claim 11, Applicant Admitted Prior Art disclose a method for reducing microbiologicals in container products made at least partially of plastic material, the method comprising the following steps: 
after the melting of the plastic granulate in the extruder, transferring the melted plastic to a blow molding, filling and sealing production machine forming filled container products (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 6, l. 21 – pg. 7, l. 20 and in DE 10 2008 006 073 A1 in [0007] – [0015] describes plastic containers made of polyethylene (PE) are blow molded from melted polypropylene material in molds and sequentially demolded, filled and sealed to form ampules as container products for eye drops with 0.5 ml to 50 ml of solution as described in Applicant’s Specification on pg. 2, l. 25 – pg. 3, l. 2).
However, Applicant Admitted Prior Art fails to expressly disclose the following steps:
supplying plastic granulate in pouch-shaped packages;
opening the pouch-shaped packages;

treating the plastic granulate with radiation producing a sterilizing effect to reduce the microbiologicals in the plastic granulate when the plastic granulate is in the pouch-shaped packages.
Molitch-Hou teaches:
supplying plastic granulate in pouch-shaped packages (second figure shows plastic pellets contained within a pouch-shaped packages); 
opening the pouch-shaped packages (3rd paragraph, simply grab your bag of material, open the printer lid and scoop in the material, is interpreted as opening the pouch-shaped packages); 
after opening the pouch-shaped packages, emptying the plastic granulate from the pouch-shaped packages into a screw conveyer of an extruder and then melting the plastic granulate in the extruder into melted plastic (first figure, plastic pellets are melted and extruded after the plastic pellets are scooped from the bags and into the feed hopper).
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the applicant’s invention, to have modified the method for reducing microbiologicals in container products made at least partially of plastic material, as disclosed by Applicant Admitted Prior Art, with an extruder which is supplied with plastic pellets which are contained in a bag, as taught by Molitch-Hou, so to allow an operator to choose between different types of plastic pellets and the amount 
However, Applicant Admitted Prior Art and Molitch-Hou fails to expressly disclose treating the plastic granulate with radiation producing a sterilizing effect to reduce the microbiologicals in the plastic granulate when the plastic granulate is in the pouch-shaped packages.
Clark teaches treating the contents of a package (12-Fig. 1) with radiation (18-Fig. 1) producing a sterilizing effect to reduce the microbiologicals in the contents while contained within a package (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the teachings of Molitch-Hou, to have sterilized the contents of a bag with radiation, as taught by Clark, so to expose the contents of a container to a sterilizing radiation, in order to sterilize the microorganisms within the container. 

	Regarding Claim 12, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark in the parent claim, Molitch-Hou teaches wherein the plastic granulate in the pouch-shaped is supplied to a planar conveyor or a hopper on the extruder (first figure has plastic pellets being deposited into a feed hopper).

Regarding Claim 15, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark in the parent claim, Clark teaches wherein the treating is with the 

Regarding Claim 16, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark in the parent claim, Applicant Admitted Prior Art further discloses the treating is by the plasma treatment, the plasma treatment being an atmospheric plasma (Applicant’s Specification in pg. 10, ll. 5 – 10 describes plasma treatment of the plastic granulates with non-thermal, atmospheric plasma is described in Klampfl et al. "Cold Atmospheric Air Plasma Sterilization against Spores and Other Microorganisms of Clinical Interest", hereinafter Klampfl, wherein Klampfl fig. 1 shows a SMD plasma device capable of producing cold atmospheric plasma to sterilize the surface of samples.  One having ordinary skill in the art would recognize that plastic granulates would be similarly sterilized in the SMD device as suggested in Klampfl – please note this is the same reasoning provided by Applicant to treat plastic granulates by the atmospheric plasma treatment).

Regarding Claim 17, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark in the parent claim, Applicant Admitted Prior Art further discloses the treating is by the gas having the sterilizing effect, the gas having the sterilizing effect being at least one of ozone, hydrogen peroxide, ethylene oxide or nitrogen dioxide (Applicant’s Specification in pg. 10, ll. 15 – 19 describes treatment of plastic granulates with gases, such as ozone, hydrogen peroxide, ethylene oxide, nitrogen dioxide is described in Rutala et al. “CDC Guideline for Disinfection and Sterilization in Health 

Regarding Claim 18, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark as disclosed in the parent claim, Clark teaches wherein the treating takes place while the plastic granulate is separated by movement, with the treating being along parts of surfaces of the plastic granulate with an infiltration depth (Fig. 1, the contents of the package 12 being treated by a separating movement of the contents of the package as the package moves along conveyor 20 into and through sterilizing chamber 18).

Regarding Claim 19, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the plastic granulate is a thermoplastic polymer (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 6, l. 21 – pg. 7, l. 20 and in DE 10 

Regarding Claim 20, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the thermoplastic polymer is at least one of PE, HDPE, PP, PET, COC, COP, EVOH, PA or LDPE (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 6, l. 21 – pg. 7, l. 20 and in DE 10 2008 006 073 A1 in [0007] – [0015] describes plastic containers made of polyethylene (PE)).

Regarding Claim 21, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the method is conducted in a sterile manner with production cycle times for a filled and closed container product of 2 to 4 seconds (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filling and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 11, ll. 15 – 20 describes the model 460 from the company Rommelag blow molding, filling and sealing machine having a cycle time for container production of about 3.5 seconds wherein the examiner 

Regarding Claim 22, Applicant Admitted Prior Art and as further modified by Molitch-Hou and Clark as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the extruder performs coextrusion forming a multi-layer wall of a filled and closed container product with an inner wall being a polymer (Applicant’s Specification on pg. 13, ll. 17 – 20 describes when producing multi-layer containers according to the blow molding, filling and sealing machine of DE 10 2008 006 073 A1, refer to DE 103 47 908 A1, wherein DE 103 47 908 describes in [0006] a coextrusion process in which a container is at least partially built up from several layers of plastic or polymeric materials – please note this is the same reasoning provided by Applicant to perform coextrusion forming a multi-layer wall of filled and closed container product with an inner wall being a polymer).

Claims 14 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (as disclosed in Applicant’s Specification), and further in view of Williams (US Pub 20070057411), Weisman (US Pub 20160038655) and Molitch-Hou (“Sculpity’s Flex Flees Filament in Favour of Pellets”, 23 May 2014).

Regarding claim 14, Applicant Admitted Prior Art discloses a method for reducing microbiologicals in container products made at least partially of plastic material, the method comprising the following steps: 
transferring the melted plastic from the extruder after the melting of the pellets to a blow molding, filling and sealing production machine forming filled container products (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 6, l. 21 – pg. 7, l. 20 and in DE 10 2008 006 073 A1 in [0007] – [0015] describes plastic containers made of polyethylene (PE) are blow molded from melted polypropylene material in molds and sequentially demolded, filled and sealed to form ampules as container products for eye drops with 0.5 ml to 50 ml of solution as described in Applicant’s Specification on pg. 2, l. 25 – pg. 3, l. 2).
However, Applicant Admitted Prior Art fails to expressly disclose:
supplying pellets of plastic granulate onto a planar inclined feeding wall of a hopper or slide with the pellets of the plastic granulate being dispersed from one another in a planar manner on the inclined feeding wall; 
treating the pellets of the plastic granulate with a least one of a radiation, a plasma treatment, or a gas having a sterilizing effect to reduce the microbiologicals in the plastic granulate, the treating taking place when the pellets of the plastic granulate are disposed from one another on the inclined feeding wall; and

Williams teaches:
supplying pellets of plastic granulate (paragraph [0057], hopper 413 dispense a steady flow of particulate resin) onto a planar inclined feeding wall of a hopper or slide (405-Fig. 11) with the pellets of the plastic granulate being dispersed from one another in a planar manner on the inclined feeding wall (Fig. 11, particulate resin is dispersed within tunnel 405); 
treating the pellets of the plastic granulate with a least one of a radiation, a plasma treatment (paragraph [0057], plasma discharge), or a gas, the treating taking place when the pellets of the plastic granulate are disposed from one another on the inclined feeding wall (paragraph [0057]); and
transferring the pellets of the plastic granulate from the inclined feeding wall after the treating of the pellets of the plastic granulate (paragraph [0055], transfer of plastic resin to a suitable container or hopper after the particulate resin has been treated). 
However, Applicant Admitted Prior Art and as modified by Williams and Weismann fails to expressly disclose the treating having a sterilizing effect to reduce the microbiologicals in the plastic granulate; and transferring the pellets of the plastic granulate to an extruder and then melting the pellets of the plastic granulate in the extruder into melted plastic
Weisman teaches in the first production chain treating the plastic granulate with a least one a radiation, a plasma treatment, or a gas having a sterilizing effect to reduce 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the method for reducing microbiologicals in container products made at least partially of plastic material, as disclosed by Applicant Admitted Prior Art, and as modified with an extruder which is supplied with plastic pellets which are contained in a bag, as taught by Molitch-Hou, to have implemented a method of treating a plastic granulate contained within a bag or pouch, as taught by Williams, wherein the method of treating can have the additional benefit of sterilizing the surface of particulate resin, as taught by Weisman, with the motivation to quickly fabricate sterile products from extruded plastics wherein plastics must be specially treated due to the fact bacteria easily adheres to plastic (paragraph [0010], Weisman) and heating for extrusion may not be enough for all usages to sterilize the plastic (paragraph [0118], Weisman).
Molitch-Hou teaches Transferring the pellets of the plastic granulate to an extruder and then melting the pellets of the plastic granulate in the extruder into melted plastic (first figure displays a transfer, a melting and extrusion of plastic granulate).


Regarding Claim 23, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the treating is with the radiation, the radiation being applied as at least one of gamma radiation, UV radiation, monochromatic UV radiation, X-rays, or a sequence of rapid light flashes (Applicant’s Specification in pg. 9, ll. 3 – 8 describes one possibility for the granulate treatment … is the application of intensive ultra-short light flashes by xenon lamps with a high quantity of UV-C radiation essentially described in document US 5,786,598 wherein US 5,786,598 in fig. 1 shows package 1 passing through sterilizing chamber 18 and in col. 6, ll. 57 – 63 describes the contents within package 1, due to the pulses of light that pass through package 1, treated or sterilized.  One having ordinary skill in the art would recognize that plastic granulates within a pouch-shaped package would be similarly sterilized as suggested in US 5,786,598 – please note this is the same reasoning provided by Applicant to treat plastic granulates with the application of intensive ultra-short light flashes by xenon lamps with a high quantity of UV-C radiation or a sequence of rapid light flashes; the 

Regarding Claim 24, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the treating is by the plasma treatment, the plasma treatment being an atmospheric plasma (Applicant’s Specification in pg. 10, ll. 5 – 10 describes plasma treatment of the plastic granulates with non-thermal, atmospheric plasma is described in Klampfl et al. "Cold Atmospheric Air Plasma Sterilization against Spores and Other Microorganisms of Clinical Interest", hereinafter Klampfl, wherein Klampfl fig. 1 shows a SMD plasma device capable of producing cold atmospheric plasma to sterilize the surface of samples.  One having ordinary skill in the art would recognize that plastic granulates would be similarly sterilized in the SMD device as suggested in Klampfl – please note this is the same reasoning provided by Applicant to treat plastic granulates by the atmospheric plasma treatment).

Regarding Claim 25, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the treating is by the gas having the sterilizing effect, the gas having the sterilizing effect being at least one of ozone, hydrogen peroxide, ethylene oxide or nitrogen dioxide (Applicant’s Specification in pg. 10, ll. 15 – 19 describes treatment of plastic granulates with gases, such as ozone, hydrogen 

Regarding Claim 26, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Williams teaches treating takes place while the plastic granulate is separated by movement (Fig. 8, movement of particulate material along auger conveyor 105), with the treating being along parts of surfaces of the plastic granulate (PD-Fig. 8 is a plasma surface treatment) with an infiltration depth of a few micrometers (paragraph [0037] describes the plasma treatment altering the surface characteristic of the particulate resin material wherein the examiner deems depth of the surface of the particulate material altered as the claimed “infiltration depth”).

Regarding Claim 27, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the plastic granulate is a thermoplastic polymer (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to 

Regarding Claim 28, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the thermoplastic polymer is at least one of PE, HDPE, PP, PET, COC, COP, EVOH, PA or LDPE (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filing and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 6, l. 21 – pg. 7, l. 20 and in DE 10 2008 006 073 A1 in [0007] – [0015] describes plastic containers made of polyethylene (PE)).

Regarding Claim 29, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the method is conducted in a sterile manner with production cycle times for a filled and closed container product of 2 to 4 seconds (Applicant’s Specification on pg. 6, ll. 7 – 10 describes Applicant’s invention of fig. 1 as an exemplary embodiment of a blow molding, filling and sealing machine according to DE 10 2008 006 073 A1 referred to as the production machines of model 460 from the company Rommelag; Applicant’s Specification on pg. 11, ll. 15 – 20 describes the 

Regarding Claim 30, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Applicant Admitted Prior Art further discloses the extruder performs coextrusion forming a multi-layer wall of a filled and closed container product with an inner wall being a polymer (Applicant’s Specification on pg. 13, ll. 17 – 20 describes when producing multi-layer containers according to the blow molding, filling and sealing machine of DE 10 2008 006 073 A1, refer to DE 103 47 908 A1, wherein DE 103 47 908 describes in [0006] a coextrusion process in which a container is at least partially built up from several layers of plastic or polymeric materials – please note this is the same reasoning provided by Applicant to perform coextrusion forming a multi-layer wall of filled and closed container product with an inner wall being a polymer).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (as disclosed in Applicant’s Specification), and further in view of Williams (US Pub 20070057411), Weisman (US Pub 20160038655), Molitch-Hou (“Sculpity’s Flex Flees Filament in Favour of Pellets”, 23 May 2014) and Vellutato (US Patent 6123900).

Regarding Claim 31, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Weisman teaches wherein the pellets are treated with radiation.
However, Weisman fails to expressly disclose wherein the pellets are treated at a dose of at least 10 to 25 kGray.
Vellutato teaches a gamma radiation sterilization process utilizing a radiation dose level of 20-40 KiloGrays (Column 5, lines 33-38), so to insure the contents of a container receive the appropriate dose gamma radiation (Column 5, lines 23-38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have further defined the radiation treatment of the pellets, as taught by Weisman, to have defined the dose to which pellets are exposed to, in order to insure that a radiation has had a sterilizing effect upon the contents of a container.

Regarding Claim 32, Applicant Admitted Prior Art and as further modified by Molitch-Hou, Williams and Weisman as disclosed in the parent claim, Weisman teaches wherein the plastic granulate are treated with radiation.
However, Weisman fails to expressly disclose wherein the plastic granulate are treated at a dose of at least 10 to 25 kGray.
Vellutato teaches a gamma radiation sterilization process utilizing a radiation dose level of 20-40 KiloGrays (Column 5, lines 33-38), so to insure the contents of a container receive the appropriate dose gamma radiation (Column 5, lines 23-38).
.

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 11 (2nd paragraph of page 9), that the cited documents fail to disclose or show the claimed sterilization method of radiation is rendered mute because the examiner relies on a new reference teaching a radiation treatment of the contents of a container.
Applicant’s arguments regarding claim 14 (3rd paragraph of page 9), that “none of the cited documents disclose or render obvious this treating of the pellets of the plastic granulate when the pellets of the plastic granulate are disbursed from one another in a planar manner on the planar inclined feeding wall”, the examiner disagrees Williams disclose a hopper and slide with a inclined feeding wall for funneling particulate resin as described above in the claim 14 rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner cites that the Molitch-Hou reference (4th paragraph on page 9 to 1st paragraph on page 10) is relied upon for teaching an extruder with a hopper which is feed with pellets from a bag, and the Applicant’s Admitted Prior Art discloses the range of sterilization treatments performed upon the pellets of plastic granulate.
The examiner cites that the Weisman reference (2nd paragraph on page 10) is relied upon as a teaching of a treating of the pellets of plastic granulate and that the Williams and Molitch-Hou references are relied upon to teach the structural limitations of claims 11 and 14.
Applicant’s arguments regarding claims 11 and 14, 3rd paragraph on page 10, the examiner disagrees with the entire paragraph because as per the language of claim 14, Williams discloses a plasma treatment for a granulate resin while planarly dispersed within a hopper or a slide with an inclined surface.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s arguments (1st paragraph on page 11) regarding the complex combination of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                             09/15/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731